DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 13, and 14 are objected to because of the following informalities:  
With regard to Claim 10, line 2, please change “spatially vary microstructures” to ““spatially varying microstructure[[s]]”, which uses identical claim language from Claim 9.
With regard to Claim 13, line 2, change “the second component” to “the second component flow” for antecedent basis from Claim 11.
With regard to Claim 14, line 1, change “the first component” to “the first component flow” for antecedent basis from Claims 11 and 13.
With regard to Claim 14, line 2, change “the second component” to “the second component flow” for antecedent basis from Claims 11 and 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 19, the claim is dependent on Claim 16 and recites “the input reservoir”. However, “input reservoir” is not recited until Claim 17. Therefore, the Examiner suggests making Claim 19 dependent on Claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhagat (WO 2012/128717).

    PNG
    media_image1.png
    538
    443
    media_image1.png
    Greyscale

With regard to Claim 1, Bhagat discloses a micro-fluidic device operable to isolate target cells from a biological fluid and a method of isolating target cells from a biological fluid (Abstract). Bhagat discloses all the limitations of the claim (Figure 6, Page 33, line 1 – Page 34, line 4) including a fluid separating device comprising a base including a directing channel having a first and second end, the second end being connected to a first and second separation channel, the directing channel including a surface comprising a first hierarchical microstructure configured to direct a flow of a fluid from the first end to the second end (P33/L20-22, single primary filter 170’), the first and 
With regard to Claim 2, Bhagat discloses further comprising an injection port disposed on the base, the inject port connected to the first end of the directing channel (P33/L1-8, inlet 50’).
With regard to Claim 9, Bhagat discloses wherein each of the first, second, and third hierarchical microstructures is formed of spatially varying microstructure components, wherein the spatially varying components are arranged in a hierarchy and include variation in height and diameter between 10 nanometers and 1000 microns (P33/L8-12, primary filter 170’, gap between pillars decreases from around 100 micron to around 30 micron; the diameter of the cylindrical pillars may reduce from row to row; P34/L20-28, cell isolation wells 190’ have a size ranging from 6 micron to around 9 micron; the distance between individual traps is optimized to increase flow rate; the rows of cells traps are spaced to increase probability of cell capture).
With regard to Claim 10, Bhagat discloses wherein each of the first, second, and third hierarchical microstructures is formed of spatially varying microstructure 
With regard to Claim 15, Bhagat discloses further comprising at least one collection reservoir that is communicated with the first or second separation channel (P34/L16-19, waste outlet 60’).
With regard to Claim 16, Bhagat discloses a micro-fluidic device operable to isolate target cells from a biological fluid and a method of isolating target cells from a biological fluid (Abstract). Bhagat discloses limitations of the claim (Figure 6, Page 33, line 1 – Page 34, line 4) including a fluid separating device comprising a base including a directing channel having a first and second end, the second end being connected to a first and second separation channel, the directing channel including a surface comprising a first hierarchical microstructure configured to direct a flow of a fluid from the first end to the second end (P33/L20-22, single primary filter 170’), the first and second separation channels diverging from the second end of the directing channel, the first separation channel including a surface comprising a second hierarchical microstructure configured to selectively direct flow of at least a portion of the fluid from the directing channel to the first separation channel, and the second separation channel including a surface comprising a third hierarchical microstructure configured to selectively direct flow of at least a portion of the fluid from the directing channel to the second separation channel (P33/L17-19, parallel arrays of cell isolation structures 190’, 
Furthermore, Bhagat discloses the second separation channel having a second output in fluid communication with a collection reservoir (P34/L16-19, waste outlet 60’). Please also note that “a first output”, “a second output”, and “a return line” are all intended use limitations that are examined as “ a first channel”, “a second channel”, and “a third channel”, respectively, for the apparatus of Claim 16. Therefore, Bhagat also discloses the second separation channel diverging with a first output being in fluid communication with a return line (Figure 6, P35/L1-10, line with buffer port 195’ diverging from line leading to waste outlet 60’).
With regard to Claim 17, Bhagat discloses an input reservoir for supplying a fluid (P33/L1-8, inlet 50’).
With regard to Claim 18, Bhagat discloses further comprising an input port configured to receive fluid from the input reservoir and direct the fluid to the directing channel (P33/L1-8, Figure 6, channel from inlet 50’ to primary filter 170’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat (WO 2012/128717), as applied to the claims above, and in further view of Grisham (US 2014/0342375).
With regard to Claims 3 and 4, Bhagat discloses all the limitations in the claims as set forth above. However, Bhagat is silent to wherein the second hierarchical microstructure of the first separation channel forms a graded Wenzel state (Claim 3) or wherein the third hierarchical microstructure of the second separation channel forms a graded Cassie state (Claim 4).
Grisham discloses microfluidic devices and methods that can greatly improve cell quality, streamline workflows, and lower costs (Abstract). Grisham discloses a device 
Grisham discloses that the surface of the device may be treated to make it hydrophilic and/or wettable ([0194]). Grisham discloses that a wettability gradient from superhydrophobic to hydrophilic (or graded Wenzel state, see [0066] of instant specification) can be achieved by superposing a self-assembled monolayer (SAM)-based wetting gradient onto microstructures in silicon that have varying lateral spacing ([0195]). One of ordinary skill would also note that the wetting gradient could be from hydrophilic to superhydrophobic (or graded Cassie state, see [0067] of the instant specification) depending on the direction of flow. Surfaces in microfluidics can play a critical role because they define properties such as wetting, adsorption and repellency of biomolecules ([0194]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the second hierarchical microstructure of the first separation channel forms a graded Wenzel state (Claim 3) or wherein the third hierarchical microstructure of the second separation channel forms a graded Cassie state (Claim 4), as taught by Grisham, for aiding in the isolation of target cells, as Bhagat is directed to, via wetting or repellency.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagat (WO 2012/128717), as applied to the claims above, and in further view of Soper (US 2012/0100521).
With regard to Claim 20, Bhagat discloses all the limitations in the claims as set forth above. However, Bhagat is silent to further comprising a fluid monitor disposed upstream of the collection reservoir, the fluid monitor configured to measure fluid conductivity.
Soper discloses that microdevices are disclosed to efficiently, accurately, and rapidly isolate and enumerate rare cells, such as circulating tumor cells, from liquids such as whole blood (Abstract). Soper discloses the device comprising a conductivity sensor positioned at or near a common output, wherein said conductivity sensor is adapted to detect the presence of individual cells (Page 10, Claim 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for Bhagat to further comprise a fluid monitor disposed upstream of the collection reservoir, the fluid monitor configured to measure fluid conductivity, as taught by Soper, in order to detect the presence of individual cells.
Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to Claim 5, Bhagat is directed to creating uniform flow through cell isolation wells 190’ in Figure 6 (P34/L5-6). Therefore, if the second and third hierarchical microstructures were to each comprise distinct surface energy gradients, this combination would render Bhagat unsatisfactory for its intended purpose. See MPEP § 2143.01(V). Claims 6-8 and 11-14 are dependent on Claim 5. 
Claims 2 and 3 together in one independent claim would also be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner




/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777